Exhibit 10.1.1

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT (“Assignment”), is made as of
this 17th day of October, 2011, by and between LEEWARD STRATEGIC PROPERTIES,
INC., a Delaware corporation (“Seller”), GLOBAL GROWTH, LP, a Delaware limited
partnership (“Purchaser”), and GGT GWINNETT CENTER GA, LLC, a limited liability
company duly formed and organized under the laws of the State of Delaware
(“Assignee”) (Seller, Purchaser and Assignee are sometimes referred herein,
collectively, as the “Parties”). All initially capitalized terms used herein
which are not otherwise defined herein shall have the meanings ascribed to them
in the Purchase Agreement (as such term is defined below).

RECITALS

A. Seller and Purchaser have entered into that certain Purchase and Sale
Agreement (“Purchase Agreement”), dated as of August 17, 2011, for the sale of
the property described in the Purchase Agreement (“Property”) and commonly known
as “Gwinnett Business Center,” located in the City of Duluth, County of
Gwinnett, State of Georgia and more particularly described in the Purchase
Agreement.

B. The Parties desire to enter into this Assignment to, among other things,
assign the Purchaser’s rights and interests in the Purchase Agreement to
Assignee and to evidence Assignee’s assumption of Purchaser’s obligations and
liabilities under the Purchase Agreement.

ASSIGNMENT:

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

1. Assignment of Purchase Agreement. Purchaser hereby assigns and transfers to
Assignee all of Purchaser’s right, title, claim and interest in and to the
Purchase Agreement, the Property, and all sums paid or deposited into escrow or
to Seller by Purchaser in connection with the Purchase Agreement.

2. Assumption. Assignee hereby acknowledges and agrees to all of the terms of
the Purchase Agreement and accepts the foregoing assignment and assumes and
agrees to perform all obligations of Purchaser under the Purchase Agreement, in
accordance with the terms thereof.

3. No Release. The assignment and assumption set forth in Paragraphs 1 and 2
hereof shall not release Purchaser from the obligation of Purchaser or Assignee
to perform in accordance with the terms of the Purchase Agreement. Purchaser
acknowledges that, notwithstanding such assignment and assumption, Purchaser
shall remain primarily obligated under the Purchase Agreement and Purchaser and
Assignee shall be co-obligors under the Purchase Agreement with joint and
several liability for the performance of all obligations of Purchaser set forth
thereunder, including, without limitation, the indemnification obligations of
Purchaser set forth in the Purchase Agreement.

 

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT   Page 1 Gwinnett Business Ctr-GA  



--------------------------------------------------------------------------------

4. Amendment to Purchase Agreement. The Purchase Agreement is hereby amended in
the following manner:

(a) The term “Purchaser” as used in the Purchase Agreement is amended to mean
Purchaser and/or Assignee.

(b) All exhibits to the Purchase Agreement, as so amended, shall be signed and
delivered by Seller and Assignee in accordance with the terms of the Purchase
Agreement.

5. Representations and Warranties of Assignee. Assignee hereby represents and
warrants to Seller that each and every representation and warranty made by
Purchaser in the Purchase Agreement is true and correct with respect to Assignee
as of the date of the Purchase Agreement and the Closing Date (as defined in the
Purchase Agreement) and such representations and warranties apply fully to this
Assignment and shall survive the Deed (as defined in the Purchase Agreement). In
particular, and without any limitation or affect upon the other representations
and warranties made by Purchaser and Assignee under the Purchase Agreement, as
amended hereunder, Assignee hereby represents and warrants to Seller that
neither Assignee, nor any partner, related entity, or affiliate of Assignee is
in any way affiliated with Seller, GE Capital Realty Group, Inc., General
Electric Capital Corporation, General Electric Company, or any affiliate of
General Electric Company, which representation and warranty shall also survive
the Closing and the delivery of the Deed (as defined in the Purchase Agreement)
to Assignee. Purchaser acknowledges and agrees to be bound by the disclaimer of
representations and warranties contained in Article 5 of the Purchase Agreement,
which acknowledgment and agreement and disclaimer shall survive the Deed.

6. Ratification of Agreements. Except as expressly amended and modified under
this Assignment, the Parties hereby ratify and affirm the terms and provisions
of the Purchase Agreement in their entirety.

7. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of Georgia.

 

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT   Page 2 Gwinnett Business Ctr-GA  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.

 

PURCHASER:  

GLOBAL GROWTH, LP,

a Delaware limited partnership

  By:  

GLOBAL GROWTH GP, LLC,

a Delaware limited liability company,

its General Partner

    By:  

GLOBAL GROWTH TRUST, INC.,

a Maryland corporation,

its Managing Member

      By:  

    /s/ Steven D. Shackelford

      Name:  

        Steven D. Shackelford

      Title:  

        CFO

Assignee Signature Page Follows        

 

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT   Page 3 Gwinnett Business Ctr-GA  



--------------------------------------------------------------------------------

ASSIGNEE:  

GGT GWINNETT CENTER GA, LLC,

a Delaware limited liability company

  By:  

    /s/ Steven D. Shackelford

  Name:  

                Steven D. Shackelford

  Title:  

                Executive Vice President

Seller’s signature page follows    

 

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT   Page 4 Gwinnett Business Ctr-GA  



--------------------------------------------------------------------------------

SELLER:  

LEEWARD STRATEGIC PROPERTIES, INC.,

a Delaware corporation

  By:  

    /s/ William J. Sweeney, Jr.

  Name:  

                William J. Sweeney, Jr.

  Title:  

                Vice President

 

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT   Page 5 Gwinnett Business Ctr-GA  